
	

114 HR 4421 IH: Colonel Charles Young Congressional Gold Medal Act
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4421
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Colonel Charles Young, in recognition of his pioneering
			 career in the United States Army during exceptionally challenging times.
	
	
 1.Short titleThis Act may be cited as the Colonel Charles Young Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)Colonel Charles Young was— (A)a distinguished African-American officer in the United States Army;
 (B)the third African-American to graduate from West Point; (C)a commander of troops in combat in—
 (i)the Spanish-American War; and (ii)the Mexican Punitive Expedition against Pancho Villa;
 (D)the first Black United States military attaché to a foreign government; and (E)the highest ranking Black Officer in the United States Armed Forces at the outbreak of World War I.
 (2)Charles Young was born in 1864 into slavery to Gabriel Young and Arminta Bruen in Mays Lick, Kentucky, a small town near Maysville.
 (3)Following West Point, Young began his service with the Ninth Cavalry in the American West. From 1889 to 1890 he served at Fort Robinson, Nebraska, and from 1890 to 1894 at Fort Duchesne, Utah.
 (4)In 1894, Lieutenant Young was assigned to Wilberforce College in Ohio, a historically black college (HBCU), to lead the new military sciences department, established under a special Federal grant.
 (5)As the commander of an Army unit assigned to protect and develop Sequoia National Park and General Grant National Park in the State of California, Colonel Young is recognized as the first African-American to be the Superintendent of a National Park.
 (6)During his 32 years of honorable military service, Colonel Young proved to be a valuable asset in the field of military intelligence.
 (7)With the Army’s founding of the Military Intelligence Department, in 1904 it assigned Young as one of the first military attachés, serving in Port-au-Prince, Haiti.
 (8)In 1908 Young was sent to the Philippines to join his Ninth Regiment and command a squadron of two troops. It was his second tour there. After his return to the United States, he served for 2 years at Fort D.A. Russell, Wyoming.
 (9)In 1912 Young was assigned as the military attaché to Liberia, the first African-American to hold that post. For 3 years, he served as an expert adviser to the Liberian government and also took a direct role, supervising construction of the country’s infrastructure.
 (10)In 1912 Young published The Military Morale of Nations and Races, a remarkably prescient study of the cultural sources of military power.
 (11)During the 1916 Punitive Expedition by the United States into Mexico, then-Major Young commanded the 2nd squadron of the 10th United States Cavalry. While leading a cavalry pistol charge against Pancho Villa’s forces at Agua Caliente, he routed the opposing forces without losing a single man.
 (12)Because of his exceptional leadership of the 10th Cavalry in the Mexican theater of war, Young was promoted to Lieutenant Colonel in September 1916. He was assigned as commander of Fort Huachuca, the base in Arizona of the Tenth Cavalry, nicknamed the Buffalo Soldiers, until mid-1917. He was the first African-American to achieve the rank of colonel in the United States Army.
			3.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Colonel Charles Young, in recognition of his pioneering career in the United States Army during exceptionally challenging times.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)National Afro-American Museum and Cultural Center
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the National Afro-American Museum and Cultural Center in Wilberforce, Ohio, where it shall be available for display as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the National Afro-American Museum and Cultural Center should make the gold medal received under paragraph (1) available for display or for loan as appropriate so that it may be displayed elsewhere, particularly at other appropriate locations associated with the life of Colonel Charles Young.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
 5.National medalsMedals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31, United States Code.
		
